Case 7:19-cv-00559 Document 1 Filed 01/18/19 Page 1 of 2

JS 440/SDNY C|V|L COVER SHEET

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLA|NT|FFS DEFENDANTS
RAD|O FLYER |NC. MARK H. SCHAEFFER, N|KOLAZ RAEL, DAV|D KERZNER, HOWARD

SPERL|NG, BARRY W|ESENFELD, and DAVE FOX

ATTORNEYS (F|R|V| NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (|F KNOWN)
DEWEY PEGNO & KRA|V|ARSKY LLP

777 Third Avenue - 37th F|oor, New York, New York 10017
212-943-9000

CAUSE OF ACT|ON (C|TE THE U.S. C|V|L STATUTE UNDER WH|CH YOU ARE F|L|NG AND WR|TE A BR|EF STATEMENT OF CAUS|`:)
(DO NOT C|TE JUR|SD|CT|ONAL STATUTES UNLESS D|VERS|TY)

15 U.S.C. § 1114 (Trademark lnfringement); 15 U.S.C. § 1125(3) (Federa| Unfair Competition); 15 U.S.C. § 1125(0) (Trademark Di|ution)

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No -Yes|:|

lf yes, was this case Vo|. |:| lnvol. |:| Dismissed. No |:] Yes |:| |f yes, give date & Case No.
ls THis AN iNTERNATioNAL ARBi'mATioN cAsE7 No E\ Yes I:I
(PLACE AN [x] //v oNE BoX oNLY) NATURE OF SU|T
ToRTs AcTioNs uNoER sTATuTEs
coNTRAcT PERsoNAL iN.iuRY PERsoNAi. iN.iuRY FoRi=EiTuRE/PENALTY BANKRuPTcY oTHER sTATuTEs
1 1337 HEALTHCARE/
1 1 110 iNsuRANcE 1 1310 AiRPi_ANE PHARMACEUT|CAL PERSONAL 1 1325 DRUG RELATED 1 1422 APPEAi_ [ 1375 FALSE CLA'MS
1 1 120 MARiNE 1 1315 AiRPLANE PRooucT INJURY/PRODUCT LIAB|LITY SE|zURE OF PROPERTY 23 usc 153 l 1376 QU' TAM
1 1 130 ivi1LLER AcT i_iABii_iTY 1 1 335 PERSONAL iNJuRY 21 USC 881 1 1423 vviTi-iDRAWAi_ 1 1400 sTATE
1 1 140 NEGoTiABi_E 1 1 320 AssAui_T, LieEL 3 PRoDucT i_iABii_iTY 1 1690 OTHER 23 usc 157 REAPPORTioNMENT
iNsTRi.iiviENT si_ANDER 1 1 333 AsBEsTos PERSONA\_ 1 1410 ANTlTRusT
1 1 150 REcovERY oi= 1 1 330 FEDERAL iN.iuRY PRoDucT 1 1430 BANKS 3 BANK1N3
ovERPAYMENT 3 EMPLOYERS' i_iABii_iTY PRoPERTY RicHTs 1 1 450 coiviiviERcE
ENFoRcEMENT LiABiLiTY 1 1430 DEPORTATioN
oi= .iuDGMENT 1 1340 MARiNE PERsoNAi_ PRoPERTY 1 1 320 cOPYRiGi-irs 1 1470 RACKETEER iNi=i_u-
1 1 151 MEDicARE AcT 1 1345 MARiNE PRoDucT 1 1 330 PATENT ENCED 3 coRRuPT
1 1 152 REcovERY oF i.iAeiLiTv 1 1 370 oTHER FRAui:) _ oRGANizATioN AcT
DEFAULTED [ 1 350 MOTOR VEH|CLE 1 1371 TRUTH 1N LEND1NG 1 1335 PATENT ABBREviATED NEvv DRuG APPi_ioATioN (R| C 01
sTuDENT i_oANs 1 1 355 ivioroR vEHici_E bd 840 TRADEMARK 1 1430 coNsuii/iER cREDiT
(E)<ci_ vETERANs) PRooucT LiABiLiTY sociAL secuRiTY 1 1490 cABLE/sATEi_LiTE Tv
1 1 153 REcovERY oi= 1 1330 ori-iER PERsoNAi_
ovERPAYNiENT iNJuRY 1 1 330 0THER PERsoNAi_ i_AiaoR 1 1331 i-iiA (139511) 1 1350 sEcuRiTiEs/
oF vETERAN's 1 1332 PERsoNAL iNJuRY - PROPERTv DAMAGE 1 1332 BLAci< LuNG 19231 coiviivioDiTiEs/
BENEF1TS MED iviAi_PRAcTicE 1 1 335 PRoPERTY DAMAGE 1 1 710 FAiR i_ABoR 1 1333 oiWc/Diwvv (405(9)) ExcHANGE
1 1 130 srocK)-ioLDERS PRoouoT LiABiLiTY sTANDARDs AcT 1 1334 ssio TiTLE xvi
suiTs 1 1720 LABOR/Meivir 1 1335 Rsi 14051911
1 1 190 0Ti-1ER PRisoNER PETiTioNs RELATioNs 1 1390 oTHER sTATuToRY
coNTRAcT 1 1433 Ai_iEN oETAiNEE 1 1 740 RAiLWAY i_ABoR AcT ACTioNS
1 1 195 coNTRAcT 1 1510 ivioTioNs 10 1 1 751 FAM"_Y MED|CAL FEDERAL TAx suiTs 1 1591 AGRicui_TURAi_ Acrs
PRoDucT AcTioNs uNDER s'rATuTas vACATE sENTENcE LEAVE ACT 1FM1_A)
LiAeii_lTY 23 usc 2255 1 1 370 TA)<ES 1u.s. Piaimiff or
[ ] 196 FRANCH|SE C|V|L RlGHTS [ ] 530 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant) [ 1593 EN\/|RONMENTAL
1 1 535 DEATi-i PENALTY i_iTiGATioN 1 1371 iRs-THiRD PARTY MATTERS
1 1540 MANDAMus a oTi-iER 1 1791 Eivii=i_ RET iNc 23 usc 7309 595 FREEDOM 01=
[ 1440 &E:F,§i§;x;';)R'GHTS sEcuRiT¥ ACT (ERisA) [ ] iNi=oRii/iATioN ACT
REAL PROPERTY 1 1 393ARBiTRAT10N
[ 1441 VOT'NG 'MM'GRAT'°N 1 1 399 ADii/iiNisTRATivE
1 1 210 LAND 1 1442 EiviPi_oYii/iENT pRisoNER civii_ RicHTs
~ coNDEii/iNATioN l 1443 HOUS|NG/ 1 1 432 NATURALizATioN PROCEDURE ACT'REV'EW OR
1 1220 i=oREci_osuRE [ ]445/141”0§§§1/110:0\/11?§$ 1 1550 clviL RlGHTs APPi_icATioN APPEA'- OF AGENCY DEC'S'ON
1 1230 RENT LEAsE 3 1 1555 PRisoN coNDiTioN 1 1435 oTHER iiviiviiGRATioN
EJECTMENT DlSABll-lT|ES - 1 1 530 civii_ DETAiNEE AcTioNs [512§1: YETSJ'TTEUST'ONAL'TY OF
1 1240 ToRTs To LAND EMPLOYMENT COND!T|ONS OF cONFiNEMENT
[ 1245 TORT pRODUCT [ 1446 AMER|CANS WlTH
L|AB|L|TY DlSABlLlTlES -OTHER
1 1290 ALL ori-iER i 1448 EDUCAT|ON
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLA|M TH|S CASE |S RELATED TO A C|V|L CASE NOW PEND|NG lN S.D.N.Y.

 

 

 

 

CHECK |F TH|S |S ACLASS ACT|ON AS DEF|NED BY LOCAL RULE FOR DlVlS|ON OF BUS|NESS13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEN|AND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint `
JURY DE|V|AND: YES l:NO NOTE: You must also submit at the time of filing the Statement of Re|atedness form (Form |H-32).

Case 7:19-cv-00559 Document 1 Filed 01/18/19 Page 2 of 2

(PLACEAN X /N ONE BOX ONLY) OR|G|N
|Xl 1 Original |:| 2 Removed from |:| 3 Remanded [:I 4 Reinstated or |:| 5 Transfe\"efj f"_°m |:l 6 H:|t::;:ict |:| 7 S\Eg;:|f:gn?istrict
Proceeding State Court from Reopened (Specify Distnct) g .
Appe"ate (Transferred) Maglsfrate Judge

l:] a_ all parties represented Court

|:l b_ Atleastone party

|:| 8 Mu|tidistrict Litigation (Direct File)

is pro se.
(PLACEAN X /N ONE BOX ONLY) BAS|S OF JUR|SD|CT|ON IF DIVERSITY, lNDICATE
|:l 1 u.s. PLAiNTiFF |:12 u.s. DEFENDANT |X| 3 FEDERAL QuEsTioN |:14 DivERsiTY CITIZENsHIP BELOW.

(u.s. NoT A PARTY)

C|T|ZENSH|P OF PR|NC|PAL PART|ES (FOR D|VERS|TY CASES ONLY)

(P|ace an [X] in one box for P|aintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

C|T|ZEN OF THlS STATE [ ]1 [ ]1 C|T|ZEN OR SUBJECT OF A [ ]3[ ]3 |NCORPORATED and PR|NC|PAL PLACE [ ]5 [ ]5
FORE|GN COUNTRY OF BUS|NESS lN ANOTHER STATE

C|T|ZEN OF ANOTHER STATE [ ]2 [ ]2 |NCORPORATED or PRlNClPAL PLACE [ ]4[ ]4 FORE|GN NAT|ON [ ]6 [ ]6

OF BUS|NESS lN THlS STATE

PLA|NT|FF(S) ADDRESS(ES) AND COUNTY(|ES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(|ES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTAT|ON |S HEREBY lV|ADE THAT, AT THlS T|lVlE, l HAVE BEEN UNABLE, W|TH REASONABLE D|L|GENCE, TO ASCERTA|N
THE RES|DENCE ADDRESSES OF THE FOLLOW|NG DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Loca| Ru|e for Division of Business 18, 20 or 21.

Check one: THlS ACT|ON SHOULD BE ASS|GNED TO: |XI WH|TE PLA|NS l:| MANHATTAN

DATE 111 31201 9 S1GNATURE OF ATTORNEY OF RECORD ADiviiTTED To PRACTicE iN THis DisTRicT

1 1 NO

1><1 YES (DATE ADiviiTTED ivio.SePi- Yr. 1991 )
RECE|PT # Attorney Bar Code # DP_7423
|Vlagistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UN|TED STATES D|STR|CT COURT (NEW YORK SOUTHERN)

